Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is in condition for allowance.
Election
In the paper received 4/3/2022, applicant elects without traverse the design shown in Group IV (Figs. 4.1-4.8). Accordingly, the designs shown in Groups I, II, III, V and VI stand withdrawn from further prosecution. 37 CFR 1.142(b)
Reproductions
Per the election of 4/3/2022, Groups I, II, III, V and VI have been cancelled.
Specification
Per the election of 4/3/2022, the descriptions for Groups I, II, III, V and VI have been cancelled.
However, the Examiner objects to the specification for the following reasons:
The title is inconsistent or unclear because more than one title is used in the application. (MPEP 1503.01.I) The titles “Control Unit” and “Control Unit For A Solar Tracker” appear in the application as the title. The claimed invention should be accurately described throughout the specification. Therefore for accuracy, the title has been amended throughout the application, original oath or declaration excepted, to read: -- Control Unit For A Solar Tracker --.
In the reproductions certain features are shown in broken lines. A description of the broken lines must be included in the specification preceding the claim. The broken lines show portions of the article not a part of the claimed design and should not be described as environment. (MPEP§1503.02, subsection III) Therefore, a description of the broken line portions of the design has been added to the specification to read as:
--In the reproductions, the broken lines are for the purpose of illustrating portions of the Control Unit For A Solar Tracker that forms no part of the claimed design.--
Conclusion
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sheryl Lane (571) 272-7609 may be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Rhea Shields/
Primary Examiner